petitions if no factual dispute exists and the district court was obligated to
                  dismiss the action pursuant to clear authority or if an important issue of
                  law needs clarification. Id. at 197-98, 179 P.3d at 559.
                                Petitioner challenges the district court's denial of a motion to
                  dismiss. Given the pleading standard set forth in NRCP 8, we decline to
                  intervene through extraordinary writ relief at this time.     See Buzz Stew,
                  LLC v. City of N. Las Vegas,     124 Nev. 224, 227-28, 181 P.3d 670, 672
                  (2008) (explaining this court's standard of review). Accordingly, we deny
                  the petition. See NRAP 21(b)(1); Smith, 107 Nev. at 677, 818 P.2d at 851.
                  Our denial, however, is without prejudice to petitioner's right to seek
                  review again after the district court resolves any motion for summary
                  judgment in the matter below.
                              It is so ORDERED.




                  cc: Hon. Adriana Escobar, District Judge
                       Shumway Van & Hansen
                       Dixon Law Firm LLC
                       Esther Rodriguez
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    So